Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  August 25, 2014

The Court of Appeals hereby passes the following order:

A15E0001. ROOSEVELT WOODS v. THE STATE.

      The Appellant’s Motion For Extension Of Time To File Application for
Discretionary Appeal in the above-styled cases is hereby GRANTED until September
23, 2014.
      Should Appellee choose to file a response, said response shall be due no later
that 10 days after Appellant’s application is filed.

                                        Court of Appeals of the State of Georgia
                                                                         08/25/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.